DETAILED ACTION 

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 11/29/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the independent claims 1, 22, 26 and 30, as amended, now require the channel to be disposed ‘atop’ the base. However, the original specification, as further discussed below, does not sufficiently and adequately describes such features. Additionally, while the original disclosure supports the inlet/outlet ports being arranged at the centers of the respective inlet/outlet bodies, the instant claims omit such feature, which allows to cover a broader scope than is actually supported. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the independent claims 1, 22, 26 and 30, as amended, it is unclear from the claim language what structural features must delimit the channel disposed ‘atop’ the substrate as currently recited. It is also unclear what structural features must configure the ‘top surfaces’ as ‘open’ ones. It is further unclear whether or not the ‘curved’ and ‘tapered’ regions must constitute a flow path along the length of the inlet/outlet bodies,  Additionally, it is not clear how the inlet/outlet can communicate with the channel, in view of the removal of the previously presented recitation of the fluid communication provided by the opening. Moreover, the recitation of the’ range of 10%’ is indefinite in the given context. 
Specification
7.	The11/29/2021 amendments to the specification have been objected to as attempting to introduce new matter. In particular, the original specification, while describing the base that ‘includes’ the channel [i.e., the channel must be within / constitute a portion of the base], the original specification does not describe the base that is configured to ‘support’’ the channel as a separate component [as now recited in the amended paragraphs [0027], [0034], [0038], [0039]], nor the channel [as a separate component] being disposed ‘atop’ the base, as now recited in the amended paragraph [0087]. Furthermore, the original specification does not support the ‘horizontal direction 292’ and ‘width direction 294’, as is now described in the added lines of the amended paragraph [0107], nor sensors 286-289 configured as now described in the added lines of amended paragraph [0126]. 
Drawings

8.	The 11/29/2021 replacement drawings have been objected to as attempting to introduce new matter because the original disclosure does not support the particular of the sensor arrangement 286-289 as shown in the replacement Figure 1. Additionally, due to the poor quality of the image, the replacement drawings fail to clearly show the boundaries of the components. Furthermore, many of the newly added features [for example, the ‘open top surfaces’] are not clearly shown and properly referenced as required. It also appears that the reference characters 235 and 285 point to the same component.  
Response to Arguments

9.	All of the Applicant s arguments have been fully considered but they are moot in view of the new grounds of rejection presented above.   

Conclusion

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798